Citation Nr: 0331096	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
primarily manifested by subjective complaints of burning 
pain, cramps, fatigability, and imbalance, and objective 
evidence of neuropathic pain, unsteady gait, weakness, pinch 
calluses, and hyperkeratotic lesions; but is absent evidence 
of marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The schedular criteria for entitlement to a higher rating in 
excess of 30 percent for service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The VCAA requires VA to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that the requirements under the new 
laws and regulations have been substantially met.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied as set forth in the February 2002 rating decision 
and the October 2002 Statement of the Case (SOC) issued by a 
Decision Review Officer.  The SOC provided the veteran with 
notice of all laws and regulations pertinent to the claim-
including the law and implementing regulations of the VCAA.  
In correspondence dated in September 2001, the RO advised 
the veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
producing the evidence relevant to the claim.

The Board also finds that the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The RO obtained updated VA 
treatment records and afforded the veteran a VA examination 
in October 2001.  The RO afforded the veteran a hearing in 
October 2002 and scheduled a travel board hearing before the 
Board, held before the undersigned in April 2003.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Moreover, VA has fully discharged 
its duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio, 16 
Vet. App. at 187 (2002).  Accordingly, the Board will 
proceed with appellate review.

The veteran presented testimony before the RO and the Board 
that he was dependent on crutches to assist him to ambulate 
due to back and mostly feet pain.  He maintained that he did 
not have good balance.  He was prescribed medication to curb 
the pain in the middle and top of his feet and toes and 
cramps in his tendo achilles.  He wore either orthotic shoes 
or shoes with arch supports.  He was able to stand awhile 
before his feet started to bother him.  His feet hurt all 
the time and he had difficulty climbing stairs.  He never 
had foot surgery and still drove.  

VA outpatient treatment records dated from May 2001 to 
September 2002 show that records dated in June 2001 noted 
that the veteran was currently experiencing numerous 
problems with his feet and that he ambulated with a cane.  
The veteran requested that he be provided with crutches.  
The records note that the veteran had spinal stenosis and 
flat feet.  It was noted that the veteran had been using a 
cane to walk with some benefit, but his gait was slightly 
unsteady.  It was further noted that the veteran would be 
evaluated for a walker.  The veteran apparently was fitted 
for forearm crutches.  It was noted that the veteran 
reported relief with back pain in using the crutches.  A May 
2002 record noted that the veteran complained of increased 
back pain.  He related that he was unable to walk that day 
due to the pain.  It was noted that the veteran was in a 
wheelchair that day.  A May 2002 record dated a couple weeks 
later noted that the veteran recently came to the clinic 
complaining of bilateral foot pain that required him to use 
a wheelchair.  The record noted that the veteran was sent to 
"ED," but then left prior to being seen.  It was noted that 
currently, the veteran denied pain.  

The October 2001 VA examination report shows that the 
examiner noted that he reviewed the veteran's medical 
records.  The examiner indicated that he found that the 
findings reported in the medical records were consistent 
with the findings demonstrated on the current examination.  
The examiner reported that the veteran complained of a long 
history of bilateral foot pain.  The veteran also complained 
of back pain that he reported coincided with foot pain.  The 
veteran indicated that he had not taken medications for pain 
in his feet.  The burning pain in his feet occurred 
consistently and almost constantly.  The examiner noted that 
the veteran could not 
describe any aggravating or alleviating factors.  The 
veteran did note that the pain limited his mobility and he 
reported that he used forearm crutches to assist him to walk 
because of back pain.  The veteran denied any injury or 
surgery involving his feet.  The veteran reported that he 
wore accommodative shoes with inserts that he indicated did 
not really help with the pain.  The veteran maintained that 
the pain limited his daily activities.

The physical examination revealed that the protective 
threshold was intact bilaterally.  He had a decreased 
ability to recognize sharp and dull.  There was a positive 
Tinel sign, left superficial peroneal nerve.  He had 
hypoactive, dependent reflexes bilaterally.  The straight 
leg test was positive bilaterally.  There was no pain with 
range of motion of foot joints.  There was weakness in the 
anterior muscle groups bilaterally, especially the tibialis 
anterior.  The veteran was observed to have a shuffling gait 
with mid stance pronation bilaterally.  He had a pinch 
callus at the right hallux interphalangeal joint and right 
medial aspect of the first metacarpophalangeal joint.  
Hyperkeratotic lesions were noted.  His feet were dry and 
there was hair on the digits.  The dorsalis pedis, posterior 
tibialis pulses were palpable bilaterally.  He was able to 
rise up on his toes and heels.  The examiner noted that 
radiographs were unavailable at this examination and found 
to be 
unnecessary for examination purposes and diagnostic 
purposes.  The examiner diagnosed neuropathic pain of feet 
bilaterally secondary to spinal stenosis with radiculopathy.

The April 2002 VA examination (conducted in connection with 
a claim not 
before the Board) is significant for complaints of low back 
pain that radiated into the lateral aspects of both feet.  
It was noted that the veteran related that due to his back 
problem, he could not walk for long distances.  The examiner 
diagnosed severe degenerative arthritis of the lumbar spine 
with spinal stenosis and radiculopathy and bilateral pes 
planus.  The examiner opined that it was unlikely that the 
veteran's lumbar spine disorder was causally or 
etiologically related to his 
service-connected bilateral pes planus.

The veteran's service-connected bilateral pes planus is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2003) for severe pes planus.  
The objective findings reported in the VA outpatient 
treatment records and October 2001 VA examination report 
show that the veteran's bilateral foot disorder is not 
symptomatic of pronounced symptomatology associated with a 
higher rating of 50 percent, such as marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes 
or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).  None of the foregoing criteria associated with a 50 
percent evaluation was demonstrated on examination in 
October 2001.  The veteran complains of cramps in his tendo 
Achilles, but no spasms-much less "severe" spasms-were noted 
to have been objectively observed at the VA examination.  
The veteran indicates that he switches back and forth 
between orthopedic shoes and regular shoes fitted with arch 
supports.  There is no demonstrative evidence that the 
veteran's foot disorder is not improved by use of these 
devices.  At the Board hearing, the veteran indicated that 
if he did not wear "special shoes," he would not be able to 
walk.  At the RO hearing, the veteran testified that his 
orthotic shoes did not help his foot disorder "too well," 
but nevertheless indicated that they were better than the 
ones previously prescribed.  The fact remains that the 
veteran does make use of orthopedic shoes and arch supports.  
At that same hearing, the veteran complained of extreme 
tenderness of the plantar surfaces of the feet, but this 
symptom was not noted to have been objectively observed at 
the VA examination.  

Instead, the VA examiner noted many positive neurological 
signs and diagnosed neuropathic pain of the feet secondary 
to spinal stenosis with radiculopathy.  Thus, many of the 
veteran's current symptoms are attributable to a nonservice-
connected low back disorder.  The April 2002 VA examiner 
concurred with the October 2001 VA examiner as the 2002 
examiner opined that it was unlikely that the veteran's 
lumbar spine disorder was caused by his bilateral foot 
disorder.  Rather, the reverse appears to be true as both VA 
examiners' opinions indicate that symptomatology associated 
with the veteran's back impacts his feet.  The veteran's 
statements that
his back pain coincided with foot pain and his low back pain 
radiated into the lateral aspects of both feet is consistent 
with the VA examiners' findings.  Similarly, the evidence 
tends to show that the difficulties the veteran experiences 
in ambulation stem from his service-connected bilateral foot 
disorder and nonservice-connected low back disorder-
particularly the latter disorder.  The evidence simply does 
not show an increase in disability that is due to the 
service-connected bilateral foot disorder that rises to the 
level of pronounced pes planus.

Accordingly, the veteran's overall disability picture, 
including subjective complaints of burning pain, cramps, 
fatigability, and imbalance, is not more productive of 
pronounced flatfoot.  In making this determination, the 
Board considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which address additional functional loss due to pain, 
weakness, excessive fatigability, etc.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As such, the Board finds that the 
veteran's bilateral pes planus more closely approximates the 
criteria associated with the currently assigned 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 30 percent under any of them.  Diagnostic Code 
5278 prescribes a 50 percent rating for marked 
symptomatology associated with acquired bilateral claw foot, 
however, there are no objective findings noted in the record 
that the veteran's foot disorder includes claw foot.  The 
other diagnostic codes do not assign ratings in excess of 30 
percent.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 
4.42 (2003) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board notes by way of history that there are x-
ray findings of arthritis of record noted prior to this 
appeal.  The arthritis is manifested by pain.  No physical 
manifestations attributable to the arthritic findings have 
been identified that are not already accounted for in the 
current rating and that would not violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2003).   Thus, a separate 
rating under Diagnostic Code 5003 is not in order.  As the 
preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).

Finally, any limits on the veteran's employability due to 
his bilateral pes planus have been contemplated in the 
current rating assigned.  The evidence does not reflect that 
this disability has necessitated any frequent periods of 
hospitalization during the appeal period.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.
ORDER

A rating in excess of 30 percent for service-connected 
bilateral pes planus is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



